Proceeding pursuant to CPLR article 78 inter alia to review respondent’s determination, dated November 11, 1974, which, after a hearing, terminated petitioner’s employment as a teacher. Petition granted to the extent that the determination is modified, on the law, by reducing the punishment to a period of suspension, without pay, from November 11, 1974 to the conclusion of the 1974-1975 school year, and respondent is directed to reinstate petitioner for the 1975-1976 school year, with back pay and such other emoluments to which petitioner may be legally entitled. As so modified, determination confirmed, and petition otherwise dismissed on the merits, without costs or disbursements. We hold that the determination of petitioner’s guilt was based upon substantial evidence, but that the punishment of dismissal was " ' "so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222, 233). Accordingly, we modify the punishment to the extent indicated herein. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.